DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 01/28/2022 has been entered and fully considered. Claims 1-25 remain pending in the application, where the independent claims and claims 7, 12 have been amended. 

Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they overcome/moot the 35 USC 112(b) rejection of Claims 7 and 12 as set forth in the non-final office action mailed on 11/03/2021. The above rejections are therefore withdrawn.
3- Moreover, Applicant’s amendments and their corresponding, with respect to the rejection of the pending claims under 35 USC 102 and 103 have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of Galimberti, Vaziri in view of Vaez and Namiki. 

Claim Interpretation - 35 USC § 112
4- The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Optical delay module in claim 1, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112 
6- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7- Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A- As to claims 1, and the independent claims, which read “wherein the spectral components of the first and second sub-pulses are geometrically dispersed on a region outside of a region of focus of the objective lens”, the underlined clauses are unclear to the Examiner as it is not specified: 
a- where is the “region of focus of the objective lens” located, since it is known that a focal plane is where all parallel collimated light converges, no matter of their wavelengths; and 

The Applicants, according to the disclosed Specification (Figs. 1-2 for ex.), perhaps meant that the first/second sub-pulses are geometrically dispersed outside of the central region of focus (on the optical axis of the objective lens). However, the claimed language might point to the pulses being dispersed along the optical axis (out of the focus plane, which might invoke  112(a) issues).
For examination purposes, both options will be considered.

B- As to claims 15 and 23, which read “geometrically dispersing spectral components of the sub-pulses such that the spectral components are geometrically dispersed on a region outside of a region of focus of an objective lens”, it is not clear where is the “objective lens” claimed to be positioned, and whether the spectral components are theoretically or experimentally dispersed on the region outside of the region of focus of the objective lens, since this lens is not positively claimed to be used by the claimed method.

	The dependent claims are similarly rejected by virtue of their dependence on the independent claims 1, 10, 15 and 23.


Claim Rejections - 35 USC § 103

8- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

9- Claims 1-6, 8-11, 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Galimberti (PGPUB No. 2010/0053743, cited by the Applicants).
As to amended claim 1, Galimberti teaches an imaging system (Figs. 1-8 and Abstract) comprising: a laser module that outputs a laser pulse (11; ¶ 4, 31 for ex.); an optical delay module that splits a laser pulse received from the laser module into a plurality of sub-pulses including a first sub-pulse and a second sub-pulse and with a time delay between the first sub-pulse and the second sub-pulse (¶ 44-50; Figs. 1-5; module 12, 32, 42/43 or 61); 
a telescope (10, 34/44/62), the telescope comprising an objective lens (¶ 22 for ex.), for delivering the sub-pulses from the optical delay module to a target volume (¶ 22, 30-31, 35-36, 46, 54 for ex.); and a photodetector (65 or 71) configured to collect photons generated within the target volume in response to excitation of the target volume by the first and second sub-pulses (¶ 36, 40, 57, 61 for ex.).  
	Galimberti does not teach expressly a spectral dispersion element that spatially disperses the first and second sub-pulses into their respective spectral components; and wherein the spectral components of the first and second sub-pulses are geometrically dispersed on a region outside of a region of focus of the objective lens in the embodiments of Figs. 1-5.
	However, Galimberti teaches a spectral dispersion element that spatially disperses the first and second sub-pulses into their respective spectral components; and wherein the spectral components of the first and second sub-pulses are geometrically dispersed on a region outside of a region of focus of the objective lens in the embodiment of Fig. 6 and ¶ 36-43, with the dispersed sub-pulses with different wavelengths and in different orders of dispersion will diffract outside of the central focal axis of the respective objective lenses (63 for ex.) or outside of the central focal axis of the whole system (63).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Galimberti according to Galimberti’s suggestions in a different embodiment so that a spectral dispersion element that spatially disperses the first and second sub-pulses into their respective spectral components; and wherein the spectral components of the first and second sub-pulses are geometrically dispersed on a region outside of a region of focus of the objective lens, with the advantage of simultaneous detection of fluorescence signals over several wavelengths (¶ 41).

As to claim 2, Galimberti teaches the imaging system as defined in Claim 1, wherein the optical delay module comprises: a beam-splitter (42 inside 12 for ex.) configured to split the laser pulse into the plurality of sub-pulses (¶ 33, 35, 39, 44-45); and an optical combiner (45 for ex.) for combining the first and second sub-pulses to form a temporally multiplexed laser pulse 

As to claim 3, Galimberti teaches the imaging system as defined in Claim 2, wherein the optical delay module further includes at least two optical paths for introducing the time delay between the first sub- pulse and the second sub-pulse via free-space propagation or via an optical fiber (Figs. 3-4 for ex.; different paths are allocated to different sub pulses obtained from the beam divider and present delay lines to obtain different time delays between the pulses propagating along the optical paths).  

As to claim 4, Galimberti teaches the imaging system as defined in Claim 2, wherein the optical delay module further comprises: a first focusing lens (44/10) with a first divergence for focusing the first sub-pulse received from the beam splitter to a first depth within the target volume; and a second focusing lens (44/10) with a second divergence for focusing the second sub-pulse received from the beam splitter to a second depth within the target volume (¶ 46 for ex.).  

As to claims 5-6, Galimberti teaches the imaging system as defined in Claim 4, further comprising a spatial multiplexing module configured to receive the temporally multiplexed laser pulse from the optical delay module, the spatial multiplexing module including a beam splitter for splitting the temporally multiplexed laser pulse into a plurality of sub-beams including a first sub-beam and a second sub-beam, the first sub-beam and the second sub-beam being spatially separated with respect to a first image plane formed at the first depth within the target volume and with respect to a second image plane formed at the second depth within the target volume and (claim 6) wherein the spatial multiplexing module further comprises a scanner (scanning unit 13) for angularly deflecting the first and second sub-beams, whereby the first and second sub-beams are respectively scanned on first and second focusing regions of the first and second image planes (¶ 34-35, 41, 46, 53-58 for ex.; the spatial multiplexing is construed as the duplication of a beam/pulse into parallel beams/pulses as described in Galimberti, in addition to its delay lines, construed as yielding a time multiplexing).

As to claims 8 and 13, Galimberti teaches the imaging system as defined in Claim 6 and in claim 11.
Galimberti does not teach the imaging system or wherein the spatial multiplexing module further comprising a temporal focusing grating for receiving the angularly deflected first and second sub-beams from the scanner and for dispersing light pulses in the angularly deflected first and second sub-beams into their respective spectral components, even though using a prism for multispectral analysis with the temporally multiplexed sub pulses is taught clearly in ¶ 43 for ex. Using the species, a grating, instead of the species prism is an obvious choice for any PHOSITA, given the limited dispersing optical elements genus (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Galimberti according to general optical considerations and so that the system or the spatial multiplexing module further comprises a temporal focusing grating for receiving the angularly deflected first and second sub-beams from the scanner and for dispersing light pulses in the angularly deflected first and second 
As to claims 9 and 14, Galimberti teaches the imaging system as defined in Claim 1 and in Claim 10, wherein the photodetector includes: a photomultiplier tube (¶ 61; detector 71); and a lens array (63) for focusing the photons generated within the target volume (¶ 39-41 for ex.)  

 As to claims 10-11, Galimberti teaches an imaging system (Figs. 1-8 and Abstract) comprising: a laser module for outputting a laser pulse (11; ¶ 4, 31 for ex.);  29a spatial multiplexing module configured to receive the laser pulse from the laser module and (claim 11) wherein the spatial multiplexing module further comprises a scanner (scanning unit 13) for angularly deflecting the first and second sub-beams, whereby the first and second sub-beams are respectively scanned on first and second focusing regions of the first image plane (¶ 34-35, 41, 46, 53-58 for ex.; the spatial multiplexing is construed as a mere duplication of a beam/pulse into parallel beams/pulses as described in Galimberti, in addition to its delay lines, construed as yielding a time multiplexing), the spatial multiplexing module including a beam splitter (42 inside 12 for ex.) for splitting the laser pulse into a plurality of sub-beams including a first sub-beam and a second sub-beam (¶ 33-35, 39-41, 44-46, 53-58), the first sub-beam and the second sub-beam being spatially separated with respect to a first image plane formed at a first depth within a target volume (¶ 46 for ex.); a telescope (10, 34/44/62) for delivering the first and second sub-beams from the spatial multiplexing module to the target volume (¶ 22, 30-31, 35-36, 46, 54 for ex.); and a photodetector (65 or 71) configured to collect photons generated within the target volume in response to excitation of the target volume by the first and second sub-beams (¶ 36, 40, 57, 61 for ex.)  
a spectral dispersion element that spatially disperses the sub-beams into their respective spectral components; and wherein the spectral dispersion elements configured to geometrically disperse the respective spectral components on a region outside of a region of focus of the objective lens in the embodiments of Figs. 1-5.
	However, Galimberti teaches a spectral dispersion element that spatially disperses the first and second sub-pulses into their respective spectral components; and wherein the spectral components of the first and second sub-pulses are geometrically dispersed on a region outside of a region of focus of the objective lens in the embodiment of Fig. 6 and ¶ 36-43, with the dispersed sub-pulses with different wavelengths and in different orders of dispersion will diffract outside of the central focal axis of the respective objective lenses (63 for ex.) or outside of the central focal axis of the whole system (63).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Galimberti according to Galimberti’s suggestions in a different embodiment so thata spectral dispersion element that spatially disperses the sub-beams into their respective spectral components; and wherein the spectral dispersion elements configured to geometrically disperse the respective spectral components on a region outside of a region of focus of the objective lens, with the advantage of simultaneous detection of fluorescence signals over several wavelengths (¶ 41).

10- Claims 15-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vaziri (PGPUB No. 2010/0110440, cited by the Applicants).

As to amended claim 15, Vaziri teaches a method for high-speed imaging of fluorophores within a target volume (Figs. 1-4, Abstract and ¶ 18-20), the method comprising: providing a pulsed laser beam (From source 105) comprising pulses each less than 10 ps in duration (¶ 28); splitting a pulse of the pulsed laser beam into a plurality of sub-pulses including a first sub-pulse and a second sub-pulse; introducing a time delay between the first sub-pulse entering the target volume and the second sub-pulse entering the target volume (¶ 27, 33-35; using 165); and collecting photons generated within the target volume in response to excitation of the target volume by the first and second sub-pulses (¶ 25, 31; using 145/150/155).  
 	Vaziri does not teach expressly geometrically dispersing spectral components of the sub-pulses such that the spectral components are geometrically dispersed on a region outside of a region of focus of an objective lens in the embodiments of Figs. 1-4. 
However, Vaziri teaches geometrically dispersing spectral components of the sub-pulses such that the spectral components are geometrically dispersed on a region outside of a region of focus of an objective lens in the embodiment of Figs. 13-16 and ¶ 45, 97, 106-109 for ex., with the dispersed sub-pulses with different wavelengths and in different orders of dispersion will diffract outside of the central focal axis of the respective objective lens (252 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Vaziri according to Vaziri’s suggestions in a different embodiment so that the method geometrically dispersing spectral components of the sub-pulses such that the spectral components are geometrically dispersed on a 

As to claim 16, Vaziri teaches the method as defined in Claim 15, wherein the excitation of the target volume by the first and second sub-pulses includes excitation of fluorophores within the target volume with a two-photon excitation scheme, a three-photon excitation scheme, or a combination thereof (¶ 25, 40).  

As to claim 17, Vaziri teaches the method as defined in Claim 15, wherein the time delay between the first sub- pulse and the second sub-pulse is introduced via free-space propagation or via an optical fiber (¶ 35).  

As to claim 18, Vaziri teaches the method as defined in Claim 15, further comprising focusing the first and second sub-pulses at a common plane within the target volume (Figs. 1-2 and ¶ 30 for ex.; using collimators inside 130 and objective 140, the different pulses are focused at the same plane).

11- Claims 7, 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Galimberti in view of Vaez (Patent No. 6208411).

As to amended claims 7, 12, Galimberti teaches the imaging system as defined in Claim 6 and in Claim 11, wherein the laser pulse output from the laser module comprises light pulses emitted at a first repetition rate and duration (inherent to any pulsed laser), and wherein the 
Calimberti does not teach the system such that a focus spot within the target volume for light output by the laser module is deflected in a first direction by approximately a width of the focus spot in the first direction between emission of successive pulses by the laser module.  
However, in a similar field of microscopy imaging using scanning optical spots, Vaez teaches massively parallel inspection and imaging system based on microscopy (Figs. 1-5 and Abstract and Col. 6 7-29) wherein it is customary to use a scanning system that scans the light spot one diameter in a given direction (Col. 1 ll. 30-39).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Galimberti according to Vaez’s suggestions so that a focus spot within the target volume for light output by the laser module is deflected in a first direction by approximately a width of the focus spot in the first direction between emission of successive pulses by the laser module, with the advantage of scanning the volume of the target in a most complete and thorough fashion.

12- Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Vaziri in view of Galimberti.
 
As to claim 19, Vaziri teaches the method as defined in Claim 15.

However, Galimberti, which in a similar field of endeavor (See above), teaches a similar system and its method of use wherein focusing the first sub-pulse at a first depth within the target volume; and focusing the second sub-pulse at a second depth within the target volume, the second depth being different than the first depth (¶ 46 for ex.; where an additional lens on one of the paths can change the divergence of the beam thereon and can be focused at a different second depth).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Vaziri according to Galimberti’s suggestions so that the method further comprising: focusing the first sub-pulse at a first depth within the target volume; and focusing the second sub-pulse at a second depth within the target volume, the second depth being different than the first depth, with the advantage of scanning the volume of the target in a most complete and thorough fashion.

13- Claims 20-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vaziri and Galimberti over Namiki (2012/0271111).

As to claim 20, the combination of Vaziri and Galimberti teaches the method as defined in Claim 19, further comprising: combining the first and second pulses to form a temporally multiplexed laser pulse comprising the first and second sub-pulses (Fig. 2 and ¶ 33; using 165).

However, in a similar field of endeavor, Namiki teaches spatially separating a laser pulse into a plurality of sub beams including a first sub beam and a second sub beam (¶ 227-228), the first sub-beam and the second sub-beam being spatially separated with respect to a first image plane within the target volume and with respect to a second image plane formed at the target volume; and delivering the spatially separated and temporally multiplexed laser pulse to the target volume (¶ 228).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Vaziri and Galimberti according to Namiki’s suggestions so that the method comprising 31spatially separating the temporally multiplexed laser pulse into a plurality of sub-beams including a first sub-beam and a second sub-beam, the first sub-beam and the second sub-beam being spatially separated with respect to a first image plane formed at the first depth within the target volume and with respect to a second image plane formed at the second depth within the target volume; and delivering the spatially separated and temporally multiplexed laser pulse to the target volume, with the advantage taught by Namiki that allows a scanning speed four times as high as when the subject is scanned with a single pulsed beam can be accomplished (¶ 228).

As to claim 21, the combination of Vaziri, Galimberti and Namiki teaches the method as defined in Claim 20.
Moreover, Galimberti teaches the method further comprising angularly deflecting (using scanning unit 13) the first and second sub-beams with a scanner, whereby the first and second sub-beams are respectively scanned on first and second focusing regions of the first and second image planes (¶ 34-35, 41, 46, 53-58 for ex.).

14- Claim 22 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Vaziri, Galimberti and Namiki in view of Vaez.
  
As to amended claim 22, the combination of Vaziri, Galimberti and Namiki teaches the method as defined in Claim 21.
Moreover, Galimberti teaches the method further comprising moving the scanner at a rate based on a repetition rate of the pulsed laser beam (Figs. 1-2 and ¶ 31-35, 46-47, 53-57 for ex.; multisport/scanning units in synch with descanning and detection units, as well as in connection with the laser source).
The combination does not teach expressly the method such that a focus spot within the target volume for light output is deflected in a first direction by approximately a width of the focus spot in the first direction between emission of successive pulses of the pulsed laser beam.  
However, in a similar field of microscopy imaging using scanning optical spots, Vaez teaches massively parallel inspection and imaging system based on microscopy (Figs. 1-5 and 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Vaziri, Galimberti and Namiki according to Vaez’s suggestions so that a focus spot within the target volume for light output is deflected in a first direction by approximately a width of the focus spot in the first direction between emission of successive pulses by the laser module, with the advantage of scanning the volume of the target in a most complete and thorough fashion.

15- Claims 23-24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vaziri in view of Namiki.

As to claim 23, Vaziri teaches a method for high-speed imaging of fluorophores within a target volume (Figs. 1-4, Abstract and ¶ 18-20), the method comprising: providing a pulsed laser beam (From source 105) comprising pulses each less than 10 ps in duration (¶ 28); splitting the pulsed laser beam into a plurality of sub-beams including a first sub-beam and a second sub-beam (¶ 27, 33-35; using 165); delivering the first and second sub-beams to the target volume; and collecting photons generated within the target volume in response to excitation of the target volume by the first and second sub-pulses (¶ 25, 31; using 145/150/155).
Vaziri does not teach expressly the first sub-beam and the second sub-beam being spatially separated with respect to a first image plane formed at a first depth within a target volume; and geometrically dispersing spectral components of the sub-beams such that the spectral components are geometrically dispersed on a region outside of a region of focus of an objective lens in the embodiments of Figs. 1-4; (Claim 24) further comprising angularly deflecting the first and second sub-beams with a scanner, whereby the first and second sub-beams are respectively scanned on first and second focusing regions of the first image plane.  
However, Vaziri teaches geometrically dispersing spectral components of the sub-beams such that the spectral components are geometrically dispersed on a region outside of a region of focus of an objective lens in the embodiment of Figs. 13-16 and ¶ 45, 97, 106-109 for ex., with the dispersed sub-pulses with different wavelengths and in different orders of dispersion will diffract outside of the central focal axis of the respective objective lens (252 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Vaziri according to Vaziri’s suggestions in a different embodiment so that the method geometrically dispersing spectral components of the sub-beams such that the spectral components are geometrically dispersed on a region outside of a region of focus of an objective lens, with the advantage of simultaneous detection of sample light signals over several wavelengths (¶ 97).
Moreover, in a similar field of endeavor, Namiki teaches a first sub beam and a second sub beam being spatially separated with respect to a first image plane formed at a first depth within a target volume (¶ 227-228); (Claim 24) further comprising angularly deflecting the first and second sub-beams with a scanner (mirrors 81, 82 of 87), whereby the first and second sub-beams are respectively scanned on first and second focusing regions of the first image plane (¶ 224, 227-228).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Vaziri and 

16- Claim 25 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Vaziri and Namiki in view of Galimberti and Vaez.

As to amended claim 25, the combination of Vaziri and Namiki teaches the method as defined in claim 24.
The combination does not teach the method further comprising moving the scanner at a rate based on a repetition rate of the pulsed laser beam, such that a focus spot within the target volume for light output is deflected in a first direction by approximately a width of the focus spot in the first direction between emission of successive pulses of the pulsed laser beam.
However, Galimberti teaches a similar method further comprising moving the scanner at a rate based on a repetition rate of the pulsed laser beam (Figs. 1-2 and ¶ 31-35, 46-47, 53-57 for ex.; multisport/scanning units in synch with descanning and detection units, as well as in connection with the laser source).
The combination of Vaziri, Namiki and Galimberti does not teach expressly the method such that a focus spot within the target volume for light output is deflected in a first direction by 
However, in a similar field of microscopy imaging using scanning optical spots, Vaez teaches massively parallel inspection and imaging system based on microscopy (Figs. 1-5 and Abstract and Col. 6 7-29) wherein it is customary to use a scanning system that scans the light spot one diameter in a given direction (Col. 1 ll. 30-39).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Vaziri, Namiki and Galimberti according to Vaez’s suggestions so that a focus spot within the target volume for light output is deflected in a first direction by approximately a width of the focus spot in the first direction between emission of successive pulses by the laser module, with the advantage of scanning the volume of the target in a most complete and thorough fashion.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886